
	
		I
		111th CONGRESS
		1st Session
		H. R. 2401
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2009
			Mrs. McCarthy of New
			 York (for herself and Mr.
			 Israel) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To increase public safety and reduce the threat to
		  domestic security by including persons who may be prevented from boarding an
		  aircraft in the National Instant Criminal Background Check System, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 No Fly, No Buy Act of 2009.
		2.Inclusion of
			 persons who may be prevented from boarding an aircraft in the National Instant
			 Criminal Background Check System
			(a)In
			 generalSection 103(f) of the Brady Handgun Violence Prevention
			 Act (18 U.S.C. 922 note) is amended by inserting , notwithstanding any
			 regulation prescribed under section 40119(b) of title 49, United States
			 Code before the period.
			(b)Transfer or
			 other disposition of firearm to such personsSection 922(d) of
			 title 18, United States Code, is amended—
				(1)by striking
			 or at the end of paragraph (8);
				(2)by striking the
			 period at the end of paragraph (9) and inserting ; or;
			 and
				(3)by inserting after
			 paragraph (9) the following:
					
						(10)is an individual who is required, under
				regulations prescribed under section 114(h) of title 49, United States Code, to
				be prevented from boarding an
				aircraft.
						.
				(c)Shipment,
			 transport, possession, or receipt of firearm by such
			 personsSection 922(g) of title 18, United States Code, is
			 amended—
				(1)by striking
			 or at the end of paragraph (8);
				(2)by striking the
			 comma at the end of paragraph (9) and inserting ; or; and
				(3)by inserting after
			 paragraph (9) the following:
					
						(10)who is an individual who is required, under
				regulations prescribed under section 114(h) of title 49, United States Code, to
				be prevented from boarding an
				aircraft,
						.
				
